Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. It is not seen what hypothetical subject matter falls within claim 15 but not claim 28.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	“Preferably” in claims 15 and 25 is never proper. Are these limitations or not?
	Claim 23’s “further comprising optionally lubricants, …. and reinforcing agents” is not understood. Does the composition further require the additive(s) or not? Are all required to be present due to “and” prior to the last named species? Is the claim limited to either having all named species present or none of the named species present (eg a composition with only dyes present not being within the scope of the claim)?

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-19, 21-23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen 2017/0247539.
	Chen exemplifies (E3) a blend of 31.8 parts polycarbonates (ie applicant’s “A”), 35.2 parts polycarbonate-siloxane (ie applicant’s “B”), 20.1 parts PET, 4 parts phosphazene, 6 parts phosphonate oligomer, 2 parts MBS (ie applicant’s “D”), 0.8 parts TSAN, quencher, antioxidant and UVA. The phosphazene (table 1) is SPB-100. Inherently this is a cyclic phosphazene meeting applicant’s formula (X) with k=1 (see paragraph 69 of van de Wetering 2017/0037245).

	It would have been obvious to substitute FP-110 for SPB-100 in the cited example as both are similar phosphazenes.

	In regards to applicant’s dependent claims:
	Chen (paragraph 27) teaches that the polycarbonate-siloxane may be 3-30% siloxane.
	TSAN is an anti-drip agent (paragraph 51).
	Additives (paragraph 54) may be included.
	The composition can be injection molded (paragraph 83).
	The composition is useful as various moldings (paragraph 57).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen 2017/0247539 in further view of Czaplicki 2014/0113983.
	Chen applies as explained above. 
	Chen’s MBS (table 1) is Paraloid EXL-2650A. The details of this MBS is not given.
	However, Czaplicki (paragraph 46) lists Paraloid EXL-2650A as being core/shell impact modifier. Presumably, Paraloid EXL-2650A has (or at least renders obvious) a majority of the rubber core as described in paragraph 41.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	11/17/21